OPINION — AG — ** COURT REPORTERS — RECORDING EQUIPMENT ** THE A.G. ADHERES TO AND APPROVES SAID FORMER OPINIONS AND IS OF THE FURTHER OPINION AND THE PROVISIONS OF SENATE BILL NO. 182 BY WHICH " FURNITURE AND FIXTURES " ARE AUTHORIZED TO BE PURCHASED FROM SAID FUND DOES 'NOT' AUTHORIZE EITHER SPECIFICALLY OR IMPLIEDLY, THE PURCHASE OF DICTAPHONE EQUIPMENT FOR THE USE OF THE COURT REPORTERS. (COURT FUND, EXPENSES, SUPPLIES) CITE: OPINION NO. JUNE 6, 1039 — ROGERS, 20 Ohio St. 108 [20-108], 20 Ohio St. 115 [20-115], 62 Ohio St. 323 [62-323], OPINION NO. JULY 26, 1047 — BOND (GEORGE T. MONTGOMERY)